Citation Nr: 0810288	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal. 


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD due to his service in 
Vietnam.  In an April 2003 statement, the veteran reported 
stressors of being wounded in action, having a friend wounded 
in action at the same time, having someone he traded guard 
duty with killed in action, another friend being killed in 
action, experiencing friendly fire, and serving on a burial 
detail in South Carolina.

The veteran's service medical records, including the 
September 1970 discharge examination report, do not reveal 
any psychiatric complaints or findings.  

The veteran has had service connection in effect for anxiety 
reaction since September 1970, with a zero percent rating in 
effect since May 1, 1976.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

In March 2003, a VA examiner examined the veteran as well as 
the entire claims file and diagnosed adjustment disorder with 
mixed emotional features, moderate intensity, and secondary 
to work-related stresses.  The examiner stated that there was 
no evidence to justify a diagnosis of PTSD at that time with 
respect to the symptom pattern reported and its comparison to 
the demands of DSM-IV for PTSD.  A September 2004 VA 
examiner, who examined the veteran as well as the veteran's 
entire claims file, diagnosed adjustment disorder with 
anxiety appearing to be chronic in nature.  The September 
2004 VA examiner considered whether the veteran had PTSD, but 
did not diagnose PTSD.

The only evidence of PTSD is a May 2003 medical report from 
the Erie Vet Center that contains a PTSD diagnosis.  However, 
a February 2004 VA medical opinion is dismissive of the May 
2003 Erie Vet Center report.  The VA physician found that 
what was submitted by the Erie Vet Center was a "social 
survey" prepared by a master's level clinician, based only 
on what was told to the counselor.  While the score the 
veteran obtained on the Mississippi Combat Scale was above 
the "cutoff" score for PTSD, the VA physician discounted it 
as irrelevant because it was based purely on a subjective 
verbal report.  The VA physician also stated that the 
psychologist who signed off on the Erie Vet Center report had 
never seen the veteran and had not examined him.  Further, 
the VA physician found that many of the things reported to 
the Erie Vet Center master's level clinician in May 2003 had 
been denied during the March 2003 VA examination.  It was the 
VA physician's opinion that this discrepancy existed because 
the May 2003 Erie Vet Center report had been prepared after 
the benefit of the VA rating board's decision of April 2003 
in an effort to substantiate the veteran's claim.  The VA 
physician opined that the material submitted was self-serving 
and compensation seeking.

The evidence is against a finding that the veteran currently 
has PTSD.  The Board finds that the VA medical reports of 
March 2003 and September 2004 and the VA medical opinion of 
February 2004 are more probative than the May 2003 Erie Vet 
Center report.  Unlike the 2003 Erie Vet Center report, the 
VA examinations and VA opinion show a review of the veteran's 
complete medical history and the diagnoses and opinion are 
supported by the veteran's medical history.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the veteran does not currently have PTSD, the 
preponderance of the evidence is against the claim and 
service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a March 2003 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
acknowledges that the veteran was not provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision despite 
VA's failure to provide more timely notice, as his claim for 
service connection is being denied.  See Dingess, supra.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and the 
veteran has been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  The veteran has submitted a medical opinion 
favorable to his claim.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


